Citation Nr: 0019051	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  98-18 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1941 to June 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which found that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for a right knee disorder.  In April 2000, the 
veteran testified at a videoconference hearing before the 
undersigned Member of the Board.


FINDINGS OF FACT

1.  Service connection for a right knee disorder was denied 
by a decision of the Board in May 1982, essentially on the 
basis that no nexus between and current right knee disability 
and service was shown; subsequent final rating decisions, 
most recently in April 1991, and a Board decision in February 
1988 denied the veteran's attempts to reopen the claim.

2.  Evidence received subsequent to the April 1991 rating 
decision contains information that either duplicates or 
cumulative to information previously considered by the RO and 
the Board, and is not so significant that it must be 
considered in order to fairly decide the merits of the case. 


CONCLUSION OF LAW

New and material evidence has not been submitted, and the 
veteran's claim for service connection for a right knee 
disorder may not be reopened. 38 U.S.C.A. §§ 5108 and 7105 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service connection for a right knee disability was initially 
denied by a rating decision of the RO in April 1981.  The 
veteran appealed the denial to the Board.  In May 1982, the 
Board denied service connection for a right knee disability.  
The veteran had alleged that his condition was related to an 
injury during World War II service.  The Board based the 
denial on the evidence of record at the time, which included 
(1) service medical records; (2) the report of VA 
examinations in February 1964 and March 1966; (3) statements 
from Dr. Guy E. Faget, a private physician, dated in 1981; 
and (4) a February 1981 statement from Leonard L. Mowen, the 
veteran's commanding officer in World War II.  Service 
connection for a right knee disability was denied because 
objective evidence did not show a right knee disability 
during active service or on VA examinations in 1964 and 1965, 
and did not relate any current right knee disorder to 
service.  The May 1982 Board decision is final. 38 U.S.C.A. 
§ 7104. 

In February 1988, the Board upheld an RO decision which found 
that additional evidence submitted subsequent to the May 1982 
Board decision was insufficient to reopen the veteran's 
claim.  Evidence submitted subsequent to the May 1982 
decision included (1) postservice medical records showing 
treatment for arthralgia of multiple joints; (2) a November 
1983 lay statement from Brigadier General Edward A. Bailey, 
US Army (Ret.), describing the veteran's environment during 
World War II; (3) statements from the veteran indicating that 
he injured his right knee during service; (4) a June 1984 
statement from Dr. Faget indicating that the veteran had pain 
and disability in his legs and feet resulting from his 
service during World War II; (5) lay statements from K. V. 
Buckner, Eunice Scott, and James M. Baker; and (6) testimony 
at a RO hearing in August 1987. 

Subsequent rating decisions, including in May 1988 and in 
December 1988 declined to reopen the veteran's claim.  The 
veteran did not appeal/perfect an appeal of those decisions, 
and they are final.  38 U.S.C.A. § 7105(b)(c).   
Additional evidence associated with the claims folder 
included a November 1988 lay statement from William Phibbs 
indicating that he witnessed the veteran injure his knee 
during service.  

In October 1989, the veteran again sought to reopen his 
claim.  He submitted records of VA treatment for a right knee 
disability in July 1989.  In February 1990, the RO informed 
the veteran that his claim for service connection had been 
denied and notified him of his appellate rights.  He did not 
timely appeal this decision.  

In April 1991, the veteran again filed a claim for service 
connection for a right knee disability.  He submitted copies 
of various lay statements that were previously of record and 
postservice VA and private medical records indicating that he 
had a bilateral knee disability.  The RO informed the veteran 
that his claim was denied, as the evidence submitted was not 
new and material to reopen the claim.  He was notified of his 
appellate rights, and did not appeal the April 1991 decision.  
Accordingly, that decision is final, and is the most recent 
final denial of his claim of service connection for a right 
knee disorder.

In January 1998 the veteran sought to reopen a claim of 
service connection for a right knee disorder.  Evidence 
submitted subsequent to the April 1991 rating decision 
includes private medical evidence from Dr. Faget and the 
Providence Hospital showing treatment of a right knee 
disability as well as a January 1996 statement from Dr. 
Albert F. Haas indicating that in 1994 the veteran underwent 
a total right knee replacement due to severe degenerative 
arthritis.  In addition, the veteran submitted a January 1945 
citation indicating that he was awarded a Bronze Star for 
service during World War II.  He also submitted copies of lay 
statements from L. Mowen, K. V. Buckner, J. Baker, E. Scott, 
W. Phibbs, and General Bailey.  The veteran appeared at an 
April 2000 hearing before the undersigned Member of the 
Board.  He alleged that he injured his right knee during a 
mortar attack during active service.  He stated that he did 
not seek medical treatment, but treated the injury himself.  

II.  Analysis

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant 
does not have to demonstrate that the new evidence would 
probably change the outcome of the prior denial.  Rather, it 
is important that there be a complete record upon which the 
claim can be evaluated, and some new evidence may contribute 
to a more complete picture of the circumstances surrounding 
the origin of a claimant's injury or disability.  Hodge, 155 
F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
("a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome" of the final decision).  The 
Federal Circuit in Hodge declared this definition of material 
evidence invalid.  Therefore, the determination as to whether 
the veteran has submitted new and material evidence to reopen 
this claim will be made pursuant to the definition of new and 
material evidence contained in 38 C.F.R. § 3.156(a), as 
discussed above.  It is not necessary to remand this claim 
because no prejudice to the veteran results from the Board's 
consideration of this claim.  He was provided notice of the 
applicable laws and regulations regarding new and material 
evidence, including 38 C.F.R. § 3.156.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Furthermore, the Board's review of 
this claim under the more flexible Hodge standard accords the 
veteran a less stringent "new and material" evidence 
threshold to overcome.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 
C.F.R. § 3.303(a).  It is the responsibility of a person 
seeking entitlement to service connection to present a well-
grounded claim. 38 U.S.C.A. § 5107.

A claim for service connection requires three elements to be 
well grounded:  There must be competent (medical) evidence of 
a current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the 
inservice injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom.  Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 (Fed. 
Cir. 1996) (table).

The evidence received subsequent to April 1991 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since April 1991, the following 
evidence has been received: (1) the veteran's contentions, 
including those presented at a Board video conference hearing 
in April 2000; (2) documentation of an award of a Bronze Star 
in January 1945; (3) lay statements regarding the presence of 
an inservice knee injury; and (4) post service private and VA 
medical evidence.

To the extent that the veteran contends in hearing testimony 
that he now has a right knee disability as a result of an 
inservice injury, this evidence is not new.  Prior to 1991, 
he had alleged that he had a right knee disability as a 
result of a knee injury during service.  He has not submitted 
any new contentions regarding this condition; he has, at 
best, merely repeated his prior assertions.  This evidence is 
cumulative of evidence of record at the time of the April 
1991 rating decision and, thus, is not new.  In addition, the 
Board notes that there is no evidence that the veteran 
possesses the requisite medical knowledge to render a 
probative opinion on a matter requiring medical expertise.  
See Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 
Robinette, 8 Vet. App. at 74; Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Similarly, the January 1945 citation indicating that the 
veteran was awarded the Bronze Star is not new.  This fact 
was established by a DD 214 previously of record.  

Copies of lay statements from L. Mowen, K. V. Buckner, J. 
Baker, E. Scott, W. Phibbs, and General Bailey, duplicate 
information of record at the time the April 1991 denial of 
the veteran's claim.  In fact, these submissions are 
photocopies of documents previously considered.  Accordingly, 
the lay statements are not new and cannot serve to reopen the 
veteran's claim.

Postservice medical records received subsequent to April 1991 
indicate that the veteran has received treatment for 
degenerative arthritis of his right knee necessitating a 
total knee replacement.  The fact that he has a current right 
knee disability was previously established, and is not in 
dispute.  Thus, postservice medical records submitted are 
merely cumulative to records previously considered, and are 
not material. 
Private medical records submitted subsequent to the April 
1991 rating include statements from Dr. Faget dated in July 
1981, February 1983, and June 1984, indicating that the 
veteran has shrapnel wounds of both lower extremities, and 
that he injured his right knee in service.  These records are 
not new, as they duplicate information which was in the 
veteran's claims folder prior to April 1991 and was 
considered in prior decisions of the RO and the Board. 

None of the evidence received subsequent to April 1991 is new 
and material, i.e., not previously of record and so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the veteran's 
claim for service connection for a right knee disorder may 
not be reopened. 


ORDER

The appeal to reopen a claim of service connection for a 
right knee disorder is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

